DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 04/29/2022, with respect to rejection of claims 53-55 on the ground of nonstatutory double patenting, have been fully considered and are persuasive.  A terminal disclaimer has been filed and approved. The rejection of the claims has been withdrawn. Claims 53-55 are allowed.
Applicant's arguments, with respect to rejection of claims 59-63, 66, 69, and 95-99 under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
Regarding independent claim 59, as amended, applicant’s main arguments are that, the Office Action is asserting a modification of Shimizu’s handheld device to address a problem specific to a different type of device (Fateh’s head-mounted displays), and Applicant respectfully submits that the asserted modification of Shimizu is improper and that Shimizu and Fateh do not establish a prima facie case of obviousness for independent Claim 59.
The examiner respectfully disagrees. As known to a person having ordinary skill in the art, a display system may be generally divided as two parts. One is for creating or delivering, or generally providing the display content, and the other is for actually displaying on the display devices. The parts are sometime separate and sometimes integrated. There are various display devices. The content providing part may provide the content to various display devices, based on its capabilities. It is true that the handheld device in Shimizu and the head-mounted displays in Fateh have two different types of display devices. However, it is clear that the content providing part in both systems are in common, see the image processing part in Fig. 2 in Shimizu and Fig. 15 in Fateh. That is, the image processing part of Shimizu is capable of providing the display content for the head-mounted displays in Fateh. The proposed implementation of the combination in the office action would be implementing the functionality of the image processing part as in Shimizu by the corresponding part in Fig. 15 in Fateh and displaying the content via the HMD. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Such a combination is proper. The same rationale applies to other claims. Therefore claims 59-63, 66, 69, and 95-99 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. Pub. 2013/0057574 A1), and in view of Fateh (U.S. 9,760,167 B2).
Regarding claim 59, Shimizu teaches a display system for displaying a virtual object (Abstract, Figs. 1-3, rendering a virtual object), the display system comprising:
                 one or more processors (Fig. 2, 311 CPU, 312 GPU); and 
                 one or more computer storage media storing instructions (Fig. 2, 32-35, 45,46) that, when executed by the one or more processors (paragraph [0043]), cause the one or more processors to perform operations comprising: 
                     determining whether the virtual object has crossed a boundary between different zones of a binocular field of view (FOV) of a user (paragraphs [0011], [0071], switching condition; “it is determined whether or not the shooting position is within a predetermined range by determining whether or not the distance from the virtual object to the virtual camera (shooting distance) is within the predetermined range.”); and 
                   in response to determining that the virtual object has crossed the boundary between different zones of the binocular FOV of the user, switching between (i) a binocular presentation mode in which the virtual object is displayed to both eyes of the user, and (ii) a monocular presentation mode 
However, Shimizu does not explicitly teach a head-mounted display system for displaying a virtual object, the display system comprising: a first display optic for outputting light for displaying the virtual object to a left eye of a viewer; a second display optic for outputting light for displaying the virtual object to a right eye of a viewer; and a monocular presentation mode in which the virtual object is only displayed to one eye of the user.
Fateh, in the same field of endeavor, teaches a head-mounted display system for displaying a virtual object, the display system comprising: a first display optic for outputting light for displaying the virtual object to a left eye of a viewer; a second display optic for outputting light for displaying the virtual object to a right eye of a viewer; and switching between (i) a binocular presentation mode in which the virtual object is displayed to both eyes of the user, and (ii) a monocular presentation mode in which the virtual object is only displayed to one eye of the user (Fig. 5, 512L, 512R; column 14, lines 46-55, “In order to avoid visual discomfort, the HMD 500 can switch from a binocular viewing mode to a monocular viewing mode (or vice versa) to more comfortably present the digital content. For example, the HMD 500 may elect to present content to only one eye by displaying the digital content on optical display surface 512L or optical display surface 512R.”). As Shimizu and Fateh are combined, one would obtain the claimed feature. The advantage of the combination is avoiding visual discomfort, as Fateh noted. Since the content processing parts of Shimizu and Fateh are common and at least compatible, the processed content by Shimizu may be implemented to be delivered to an HMD as in Fateh. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Shimizu and Fateh to obtain the claimed limitations.
Regarding claim 60, the combination of Shimizu and Fateh would suggest the display system of claim 59, wherein the operations further comprise: identifying a type of content corresponding to the virtual object; and determining a particular boundary between different zones of the binocular FOV of the user based at least in part on the identified type of content corresponding to the virtual object, wherein determining whether the virtual object has crossed a boundary between different zones of the binocular FOV of the user comprises determining whether the virtual object has crossed the particular boundary between different zones of the binocular FOV of the user (Fateh: column 7, lines 14-24; two types of digital contents; column 12, lines 13-30, ranges of viewing distances; column 20, line 58-column 21, line 9, multi-distance optical system).
Regarding claim 61, the combination of Shimizu and Fateh would suggest the display system of claim 59, wherein the operations further comprise: selecting, from among both eyes of the user, a particular eye of the user, wherein the virtual object is only displayed to the particular eye of the user in the monocular presentation mode (Fateh: column 14, lines 46-55, “For example, the HMD 500 may elect to present content to only one eye by displaying the digital content on optical display surface 512L or optical display surface 512R.”).
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 61 above, and further in view of Yanagita et al (U.S. Pub. 2012/0320047 A1).
Regarding claim 62, the combination of Shimizu and Fateh remains as applied to claim 61 above. However, the combination does not explicitly show wherein the operations further comprise: determining which eye of the user is the user's dominant eye, wherein selecting, from among both eyes of the user, the particular eye of the user comprises selecting, from among both eyes of the user, a particular eye of the user based at least in part on determining which eye of the user is the user's dominant eye.
Yanagita et al, also in the same field of endeavor, teaches wherein the operations further comprise: determining which eye of the user is the user's dominant eye, wherein selecting, from among both eyes of the user, the particular eye of the user comprises selecting, from among both eyes of the user, a particular eye of the user based at least in part on determining which eye of the user is the user's dominant eye (paragraphs [0159]-[0160], “When the touch panel 22 is one-touched (one-clicked) during the stereoscopic image (the 3D image) display, the display control part 12 switches display from the stereoscopic image (the 3D image) displayed on the stereoscopic display part 14 to the user's dominant-eye-side viewpoint image (the 2D image).” “As shown in FIG. 12, in the case where the dominant eye is the right eye, with one touch on the touch panel 22, the dominant-eye-side right viewpoint image (the 2D image) can be displayed as being switched from the stereoscopic image (the 3D image).”). As Yanagita et al is combined with Shimizu and Fateh, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Shimizu, Fateh, and Yanagita et al to obtain the claimed limitations.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 61 above, and further in view of Okano (U.S. Pub. 2014/0307065 A1).
Regarding claim 63, the combination of Shimizu and Fateh remains as applied to claim 61 above. However, the combination does not explicitly show wherein the operations further comprise: determining whether the virtual object is located within a left portion of the user's binocular FOV or a right portion of the user's binocular FOV, wherein selecting, from among both eyes of the user, the particular eye of the user comprises selecting, from among both eyes of the user, the particular eye of the user based at least in part on determining whether the virtual object is located within the left portion of the user's binocular FOV or the right portion of the user's binocular FOV.
Okano, also in the same field of endeavor, teaches wherein the operations further comprise: determining whether the virtual object is located within a left portion of the user's binocular FOV or a right portion of the user's binocular FOV, wherein selecting, from among both eyes of the user, the particular eye of the user comprises selecting, from among both eyes of the user, the particular eye of the user based at least in part on determining whether the virtual object is located within the left portion of the user's binocular FOV or the right portion of the user's binocular FOV (paragraph [0057], “When the user U positioned near the right portion 315 or the left portion 316 of the display surface 311 sees the right-eye image Pm with the right eye and sees the left-eye image Ph with the left eye (or conversely sees the right-eye image Pm with the left eye and sees the left-eye image Ph with the right eye), since the right-eye image Pm and the left-eye image Ph have binocular parallax, the N-th stereoscopic image may become totally invisible.”). As Okano is combined with Shimizu and Fateh, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Shimizu, Fateh, and Okano to obtain the claimed limitations.
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 59 above, and further in view of Ono (U.S. Pub. 2014/0085442 A1).
Regarding claim 66, the combination of Shimizu and Fateh remains as applied to claim 59 above. However, the combination does not explicitly show wherein switching between (i) the binocular presentation mode in which the virtual object is displayed to both eyes of the user, and (ii) the monocular presentation mode in which the virtual object is only displayed to one eye of the user comprises: switching between (i) a binocular presentation mode in which the virtual object is displayed at a first level of brightness to each eye of the user, and (ii) a monocular presentation mode in which the virtual object is only displayed at a second level of brightness to one eye of the user, the second level of brightness being greater than the first level of brightness.
Ono, also in the same field of endeavor, teaches adjusting the brightness of the display to each eye, and switching a stereoscopic display and a two-dimensional display (paragraphs [0026], [0088]). As Ono is combined with Shimizu and Fateh, one would obtain the claimed feature of, wherein switching between (i) the binocular presentation mode in which the virtual object is displayed to both eyes of the user, and (ii) the monocular presentation mode in which the virtual object is only displayed to one eye of the user comprises: switching between (i) a binocular presentation mode in which the virtual object is displayed at a first level of brightness to each eye of the user, and (ii) a monocular presentation mode in which the virtual object is only displayed at a second level of brightness to one eye of the user, the second level of brightness being greater than the first level of brightness. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Shimizu, Fateh, and Ono to obtain the claimed limitations.
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 59 above, and further in view of Boisson et al (U.S. Pub. 2014/0204176 A1).
Regarding claim 69, the combination of Shimizu and Fateh remains as applied to claim 59 above. However, the combination does not explicitly show wherein determining whether the virtual object has crossed the boundary between different zones of the binocular FOV of the user comprises determining whether the virtual object has crossed the boundary between an accommodation-vergence mismatch discomfort zone and an accommodation-vergence mismatch comfort zone.
Boisson et al, also in the same field of endeavor, teaches wherein determining whether the virtual object has crossed the boundary between different zones of the binocular FOV of the user comprises determining whether the virtual object has crossed the boundary between an accommodation-vergence mismatch discomfort zone and an accommodation-vergence mismatch comfort zone (paragraphs [0012], [0069]-[0070], “The lower limit of the disparity budget is equal to the opposite of the product of a value representative of an interocular distance for viewing a content displayed on the target screen by the spectator and a value representative of an admissible threshold of the vergence accommodation conflict and the upper limit of the disparity budget is the smallest value between the absolute value of the lower limit and the representative value of the interocular distance of the spectator.” “According to a variant, the disparity budget is determined from a table of correspondence comprising a list of target screens, a disparity budget being assigned to each target screen and having been determined by the use of equations 1 and 2 or empirically for example.”). As Boisson et al is combined with Shimizu and Fateh, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Shimizu, Fateh, and Boisson et al to obtain the claimed limitations.
Claims 95-96 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 59 above, and further in view of AONUMA et al (U.S. Pub. 2016/0140728 A1).
Regarding claim 95, the combination of Shimizu and Fateh remains as applied to claim 59 above. However, the combination does not explicitly show wherein the operations further comprise: determining that the virtual object, when presented in a binocular presentation mode, is static; and causing movement of the virtual object when presented in the monocular mode.
AONUMA et al, also in the same field of endeavor, teaches wherein the operations further comprise: determining that the virtual object, when presented in a binocular presentation mode, is static; and causing movement of the virtual object object recognition unit 168 to be displayed within the image display maximum region PN.”). In combination of cited feature of AONUMA et al with Fateh for switching between binocular and monocular displaying modes (Fateh: column 14, lines 46-55), one would obtain the feature of, wherein the operations further comprise: determining that the virtual object, when presented in a binocular presentation mode, is static; and causing movement of the virtual object when presented in the monocular mode. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Shimizu, Fateh, and AONUMA et al to obtain the claimed limitations.
Regarding claim 96, the combination of Shimizu, Fateh, and AONUMA et al would suggest the display system of claim 95, wherein causing movement of the virtual object comprises oscillating a position of the virtual object (AONUMA et al : Paragraph [0085], “The display image setting unit 165 causes a moving image in which the image AR1 moves back and forth between the head and tail of the fish FS specified by the object recognition unit 168 to be displayed within the image display maximum region PN.”).
Claims 97-98 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 59 above, and further in view of NAGAI (U.S. Pub. 2011/0228059 A1).
Regarding claim 97, the combination of Shimizu and Fateh remains as applied to claim 59 above. However, the combination does not explicitly show wherein the operations further comprise: determining that the eye receiving the display of the virtual object is closed; and switching monocular presentation of the virtual object to an other eye of the user.
NAGAI, also in the same field of endeavor, teaches determining that the eye receiving the display of the virtual object is closed (paragraphs [0013]-[0014], “The device may further include a blink time measurement unit which measures the blink time (the time for which the eye is closed by blinking) of the viewer”.). In combination of cited feature of NAGAI with Fateh for selecting a particular eye for monocular displaying mode (Fateh: column 14, lines 46-55), one would obtain the feature of, wherein the operations further comprise: determining that the eye receiving the display of the virtual object is closed; and switching monocular presentation of the virtual object to an other eye of the user. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Shimizu, Fateh, and NAGAI to obtain the claimed limitations.
Regarding claim 98, the combination of Shimizu, Fateh, and NAGAI would suggest the display system of claim 59, wherein switching between the binocular presentation mode and the monocular presentation mode comprises: detecting an occurrence of a blink or saccade; and switching between the binocular presentation mode and the monocular presentation mode upon detection of the blink or saccade (NAGAI: paragraphs [0013], [0015], detecting a blink; Fateh: column 14, lines 46-55, switching display modes). The rationale of the combination for the rejection of claim 97 above is incorporated herein.
Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, and in view of Fateh, as applied to claim 59 above, and further in view of Bradski et al (U.S. Pub. 2016/0026253 A1, already of record.).
Regarding claim 99, the combination of Shimizu and Fateh remains as applied to claim 59 above. However, the combination does not explicitly show further comprising: optics configured to output light forming the virtual object with varying amounts of wavefront divergence, wherein the optics comprises a stack of waveguides, wherein different ones of the waveguides output light with different amounts of wavefront divergence.
Bradski et al, also in the same field of endeavor, teaches comprising: optics configured to output light forming the virtual object with varying amounts of wavefront divergence, wherein the optics comprises a stack of waveguides, wherein different ones of the waveguides output light with different amounts of wavefront divergence (Fig. 8A, stacked waveguides; paragraph [0240], “Upon exiting toward the eye 58, in the depicted configuration the exiting light is passed through a variable focus lens element 166 wherein, depending upon the controlled focus of the variable focus lens element 166, the light exiting the variable focus lens element 166 and entering the eye 58 will have various levels of focus (a collimated flat wavefront to represent optical infinity, more and more beam divergence/wavefront curvature to represent closer viewing distance relative to the eye 58).”). It is noted that Fateh discloses a head mounted display (HMD) for virtual and augmented reality. Such a HMD commonly uses the optics as in Bradski et al. That is, as Bradski et al is combined with Shimizu and Fateh, i.e., implementing the HMD using the optics as in Bradski et al, one would obtain the feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Shimizu, Fateh, and Bradski et al to obtain the claimed limitations.
Allowable Subject Matter
Claims 53-55 are allowed. The claims have the similar scope as the previously allowed claims. Relevant prior art references of Greenberg, Hoffman et al (David M. Hoffman et al, "Vergence–accommodation conflicts hinder visual performance and cause visual fatigue",Journal of Vision March 2008, Vol.8, 33. doi:https://doi.org/10.1167/8.3.33), Boisson et al, and Shimizu disclose various limitations of the claims. However, the prior art failed to disclose all limitations of the claims, and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 64-65, 67-68, and 94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 64-65, 67-68, and 94, the prior art references of Shimizu, and Fateh, as well as other references of record, disclose various limitations of the claims, including their parent claims. However, the prior art failed to disclose all limitations of the claims, and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613